Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 10/17/19 has been considered and made of record (noted attached copy of form PTO-1449). 								
It is noted that the foreign patent has been considered to the best of the ability of the examiner without benefit of translation.
	
         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanliang (CN202886754) in view of Kuiper (WO 2005/003843).
	Regarding claim 1, Yanliang (CN202886754) discloses colorful zoom glasses for myopia comprises lenses (i.e, . lenses) each comprising two layers of colored transparent films 4 arranged opposite to each other (i.e, . a first portion and a second portion) and a reservoir I5 (i.e,. a first cavity) located between the two layers of colored transparent films 4; a frame 1 at the periphery of the lenses for supporting the lenses; the frame 1 has  a reservoir IIT9 (i.e,. a second cavity) defined by the inner surface thereof, and the reservoir I5 and the reservoir III9 communicate with each other to form an internal space. A colored colloidal solution is disposed in the internal space. The lens thickness can be changed by means of a liquid adjustment button 3 to change the amount of the colored colloidal solution in the lens so as to change the color of the lens accordingly (see figures 1-3 and the related disclosure).
Yanliang (CN202886754) does not discloses a first hydrophobic dielectric film provided on the inner surface of the frame; a first electrode provided between the inner surface of the frame and the first hydrophobic dielectric film; a second electrode provided in the internal space and in contact with the colored liquid. 
	Kuiper, however, discloses sunglasses having adaptive transmittance, comprising: a hydrophobic separation layer 130 (i.e.,the first hydrophobic dielectric film) provided on the inner surface of a lens 100, and an electrode 150 (i.e.,the first electrode) provided between the inner surface of the lens 100 and the hydrophobic separation layer; and an electrode 160 (i.e., the second electrode) disposed on the 
	Because Yanliang (CN202886754) and Kuiper are both from the same field of endeavor, the purpose of controlling the change in position of the fluid by means of the electro wetting effect as disclosed by Kuiper would have been recognized as an art pertinent art of Yanliang (CN202886754).
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Yanliang (CN202886754), with a first hydrophobic dielectric film provided on the inner surface of the frame; a first electrode provided between the inner surface of the frame and the first hydrophobic dielectric film; a second electrode provided in the internal space and in contact with the colored liquid, such as disclosed by Kuiper for the purpose of controlling the change in position of the fluid by means of the electro wetting effect.	
Regarding claim 2, Yanliang (CN202886754) discloses the frame is elastic (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 3, Yanliang (CN202886754) discloses an elastic support portion adjacent the frame and providing support between the first portion and the second portion (see figures 1A- 1C, 2, 5 and the related disclosure).

Regarding claim 5, Kuiper discloses a hydrophilic dielectric film disposed on an inner surface of the second portion (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 6, Kuiper discloses a hydrophilic dielectric film disposed on an inner surface of the second portion (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 7, Kuiper discloses a distance between the first portion and the second portion is configured to generate a capillary force for driving the colored liquid (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 8, Kuiper discloses the distance between the first portion and the second portion is about 1 mm (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 9, Kuiper discloses the colored liquid comprises one of a polar liquid and a non-polar liquid (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 10, Kuiper discloses a control device coupled to the first electrode and the second electrode for controlling movement of the colored liquid (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 11, Kuiper discloses a power switch and a mode selection switch located at one of the frame and an arm of the spectacles, and a photosensitive device located on the frame (see figures 1A- 1C, 2, 5 and the related disclosure).

Regarding claim 13, Kuiper discloses the mode selection switch comprises a first terminal, a second terminal terminal, and a third terminal, wherein the first terminal of the mode selection switch is capable of being selectively coupled to one of the second terminal of the mode selection switch and the third terminal of mode selection switch, wherein the second terminal of the mode selection switch is coupled to a first terminal of the photosensitive device, wherein a second terminal of the photosensitive device is coupled to a first terminal of the power switch, wherein a second terminal of the power switch is coupled to a first terminal of the first resistor, wherein a second terminal of the first resistor is coupled to a first terminal of the power source, wherein a second terminal of the power source is coupled to the first terminal of the mode selection switch, wherein the third terminal of the mode selection switch is coupled to a first terminal of the variable resistor, wherein a second terminal of the variable resistor is coupled to a first terminal of the power switch, and wherein one of the first electrode and the second electrode is coupled to the first terminal of the power switch, and the other of the first electrode and the second electrode is coupled to the second terminal of the power source (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 14, Kuiper discloses the control device further comprises a variable resistor and a power source (see figures 1A- 1C, 2, 5 and the related disclosure).

Regarding claim 16, Kuiper discloses a control device coupled to the first electrode and the second electrode for controlling movement of the colored liquid (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 17, Kuiper discloses a control device coupled to the first electrode and the second electrode for controlling movement of the colored liquid (see figures 1A- 1C, 2, 5 and the related disclosure).

Regarding claim 19, Kuiper discloses a control device coupled to the first electrode and the second electrode for controlling movement of the colored liquid (see figures 1A- 1C, 2, 5 and the related disclosure).
Regarding claim 20, Kuiper discloses a control device coupled to the first electrode and the second electrode for controlling movement of the colored liquid (see figures 1A- 1C, 2, 5 and the related disclosure).
				
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

11/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872